59 F.3d 167NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas A. MEERSMAN, Plaintiff--Appellant,v.INTERNAL REVENUE SERVICE, Defendant--Appellee.
No. 95-1372.
United States Court of Appeals, Fourth Circuit.
June 20, 1995.

Thomas A. Meersman, Appellant Pro Se.  Gary R. Allen, William Sears Estabrook, III, Alice Lizbeth Ronk, Beverly A. Moses, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing, for lack of jurisdiction, his complaint in which he sought review of a decision entered by the United States Tax Court.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Meersman v. Internal Revenue Service, No. CA-93-1980-PJM (D. Md. July 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The Commissioner's motion to dismiss this appeal is hereby denied